Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-24-2022 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 01-24-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 51-70 are pending in this action. Claims 1-50 are cancelled.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Amendment
The amendment filed 01-24-2022 does not introduce any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has amended independent claims 51 and 61 to overcome prior art rejection. Further Applicant’s arguments regarding abstract and drawings are persuasive and therefore objection to drawings and abstract are withdrawn. Further Applicant has timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, The Terminal Disclaimer overcomes double patenting rejection, therefore double patenting rejection is withdrawn.

A timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 01-24-2022.

Response to Arguments
Applicant’s arguments, see  remark, filed 01-24-2022, with respect to the rejection(s) of amended claim(s) 51 and 61 under 35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1), hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Nistel Kobi et al. (US-20150193986-A1).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-58, and 61-68 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1), hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) and Nistel Kobi et al. (US-20150193986-A1).

Claim 51, Osterhout Ralph F (US 20120194549 A1)  suggest a method for Osterhout discloses a method for associating media content with physical world objects (page 42, paragraph 445 user head viewing media assets such as movie or map), the method comprising: storing a digital description of a physical object in an augmented reality environment of a user (please see pages 2, 48, 49, 63,  paragraphs 15, 477, 589, 593 stores the biometric information of user iris or head or hands); receiving a first user input assigning a media asset to the physical object (page 42, paragraphs 445, 446 user moves the head viewing movie or map or hands gestures as user input to 
	However, Osterhout does not teach “storing a physical object in an augmented reality environment of a user”.  
However, Balan teaches storing a physical object in an augmented reality environment of a user (Balan, see at least par. [0083], “The first map may include one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for associating media content with physical world objects, the method comprising: “storing a physical object in an augmented reality environment of a user”, as suggested by Balan, in order to “provides an efficient way for supporting mapping and localization processes for a large number of mobile devices, which are typically constrained by form factor and battery life limitations”, (Balan, see par. [0004]).
Further Regarding Claim 51 Osterhout Ralph F (US 20120194549 A1) fails to suggests first and second object are separate from the user.
However, the prior art of Nistel Kobi et al. (US-20150193986-A1) suggests first and second object are separate from the user (please see paragraph 30 where user is physically interacting with firetruck and tree  in an augmented reality scenes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for associating media content with physical world objects separate from user, the method comprising: “storage media and computing device for dynamic augmentation of a physically scene ”, as suggested by Nistel Kobi et al. (US-20150193986-A1) Nistel Kobi et al. (US-20150193986-A1), in order to “provides an efficient way for supporting mapping and localization processes of dynamic augmentation of a physically scene 

Regarding claim 52, Osterhout suggest identifying the first physical object by detecting a first hand gesture over the first physical object (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after projecting keyboard with first hand (first object) gesture on table, or the palm or screen).

Regarding claim 53, Osterhout suggests identifying the second physical object by detecting a second hand gesture over the second physical object, wherein the second hand gesture is different from the first hand gesture (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the gesture provided key board assigned to second hand for gesturing of typing messages on the media asset, please notice second hand with second gesture to provide different user input device).

Regarding Claim 54, Osterhout suggests suggest initially identifying initially the first physical object by detecting a hand gesture over the first physical object followed by identifying the second physical object by detecting the hand gesture over the second physical object  (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the gesture provided key board assigned to second hand for gesturing of typing messages 

Regarding Claim 55, Osterhout suggest the user input assigning the media asset to the first physical object is a voice input identifying the media asset (Osterhout, see at least par. [0548], “The wearer may receive advertisements related to auto repair shops and dealers by sending a voice command for the request”). 

Regarding Claim 56, Osterhout suggest reassigning the media asset comprises receiving another user input assigning the media asset to the second physical object (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Regarding Claim 57, Osterhout suggest response to detecting the first physical object, automatically causing the media asset to be presented (please see figures 24, 30, 37, 38, page 2, 47-49, paragraphs 15, 470, 475, 477).

Regarding Claim 58, Osterhout suggest receiving another input controlling presentation of the media asset (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Regarding claim 61, Osterhout discloses a method for associating media content with physical world objects (page 42, paragraph 445 user head viewing media assets 
	However, Osterhout does not teach “storing a physical object in an augmented reality environment of a user”.  
However, Balan teaches storing a physical object in an augmented reality environment of a user (Balan, see at least par. [0083], “The first map may include one or more image descriptors associated with one or more real objects within a particular environment. In step 906, the first map is stored. The first map may be stored in a non-volatile memory within a mobile device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout, a method for associating media content with physical world objects, the method comprising: “storing a physical object in an augmented reality environment of a user”, as suggested by Balan, in order to “provides an efficient way for supporting mapping and localization processes for a large number of mobile devices, which are typically constrained by form factor and battery life limitations”, (Balan, see par. [0004]).
Further Regarding Claim 61 Osterhout Ralph F (US 20120194549 A1) fails to suggests first and second object are separate from the user.
However, the prior art of Nistel Kobi et al. (US-20150193986-A1) suggests first and second object are separate from the user (please see paragraph 30 where user is physically interacting with firetruck and tree  in an augmented reality scenes). 


Regarding claim 62, Osterhout suggest identifying the first physical object by detecting a first hand gesture over the first physical object (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after projecting keyboard with first hand (first object) gesture on table, or the palm or screen).

Regarding claim 63, Osterhout suggests identifying the second physical object by detecting a second hand gesture over the second physical object, wherein the second hand gesture is different from the first hand gesture (please see figures please see figures 24, 30 37, 38, pages 2, 47-49, paragraphs 15, 470, 477 suggests after performing first gesture on the table, the gesture provided key board assigned to second hand for gesturing of typing messages on the media asset, please notice second hand with second gesture to provide different user input device).


Regarding Claim 65, Osterhout suggest the user input assigning the media asset to the first physical object is a voice input identifying the media asset (Osterhout, see at least par. [0548], “The wearer may receive advertisements related to auto repair shops and dealers by sending a voice command for the request”). 

Regarding Claim 66, Osterhout suggest reassigning the media asset comprises receiving another user input assigning the media asset to the second physical object (figure 37, page 48, paragraph 475 performing swipe gesture on second object keyboard).

Regarding Claim 67, Osterhout suggest response to detecting the first physical object, automatically causing the media asset to be presented (please see figures 24, 30, 37, 38, page 2, 47-49, paragraphs 15, 470, 475, 477).



Claims 59 and 69 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1, hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) as applied to claims 51-58 and 61-68 above and further in view of Mullins et al. (US 2016/0247324 A1, hereinafter “Mullins”).

Regarding claim 59, Osterhout in view of Balan does not disclose “wherein storing the digital description of a physical object in the augmented reality environment comprises: creating an object identifier associated with the physical object; storing the object identifier and the digital description in a first database listing object identifiers, each corresponding to a digital description”.  
However, Mullins discloses: creating an object identifier associated with the physical object (Mullins, see at least par. [0059], “the physical object identifier module 402 determines the identifiers of the physical object”); storing the object identifier and the digital description in a first database listing object identifiers, each corresponding to a digital description (Mullins, see at least par. [0059], “the physical object identifier module 402 accesses a local library of physical objects information and corresponding identifiers in the storage device 208 (or in a library stored in a remote server or on another viewing device”). 


Regarding claim 69, a system for associating media content with physical world objects, the system that processes the method of claim 59, so it is rejected for the same rationale of claim 59.

Claims 60 and 70 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Osterhout Ralph F (US 20120194549 A1, hereinafter “Osterhout”) in view of Balan Alexandru et al. (US 20120306850 A1, hereinafter “Balan”) as applied to claims 51-58 and 61-68  above and further in view of Marsh et al. (US 2003/0195891 A1, hereinafter “Marsh”).


However, Marsh teaches: further comprising storing a media asset identifier associated with the media asset and the object identifier in a second database listing object identifiers, each corresponding to a media asset (Marsh, see at least par. [0040], “Each piece of media content is assigned a unique media content identifier (MCID) that is stored in the media identification class 302. Multiple descriptions of the same media content are associated with the same MCID to indicate that the descriptions describe the same media content”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claimed invention to include Osterhout in view of Balan, a method for associating media content with physical world objects, the method comprising: “further comprising storing a media asset identifier associated with the media asset and the object identifier in a second database listing object identifiers, each corresponding to a media asset”, as suggested by , in order to “provides the media content descriptions to one or more program data providers”, (Marsh, see par. [0005]).

Regarding claim 70, a system for associating media content with physical world objects, the system that processes the method of claim 60, so it is rejected for the same rationale of claim 70.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lee, Benjamin can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-27-2022